DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the cleaning device.”  There is insufficient antecedent basis for this limitation in the claim. A “cleaning device” is initially recited in claim 12, and claim 17 depends off of independent claim 15. As such, there is a lack of antecedent basis for “the cleaning device.” For examination purposes, claim 17 will be interpreted as follows: - - wherein [[the]]a cleaning device is a vacuum cleaner - - 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-9, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robinson et al. (US PG Pub No. 20180236623).
In regards to claim 1, Robinson discloses
A self-service knife-sharpening kiosk, comprising: 
a housing (robot enclosure 12, fig. 1); 
a board (knife container 20, fig. 1; [0020]: and the conveyor 18 moves the tool container 20 such that the first tool 30 is positioned in the pick-up location) located within the housing (robot enclosure 12, fig. 1) and configured to receive at least one knife (tool 30, fig. 2; paragraph [0019]: knife container 20); 
an imaging device (3-D scanner 22, fig. 1A) configured to scan a cutting edge of the at least one knife (paragraphs [0022-0023]: The robot 14, such as a Kuka 6-axis Agilus series robot, then moves the tool 30 to the three dimensional scanning area 36 and performs a three dimensional scan of the tool 30 
Using the data from this scan, concerning the shape of the knife edges, the control system 38 (FIG. 1) first determines whether hollow grinding is needed)
a sharpening wheel (grinding wheel 42a, fig. 5A) configured to sharpen the cutting edge ([0024-0026]: The three dimensional scan data is then used to determine the robot grind path using the measured tool edge profile (see FIG. 5)… Once the robot 14 has positioned the tool 30 over the grinding wheels… From there the robot moves through the grinding path which ensures that the contacting point along the edge profile is always tangent to the grinding surface (FIG. 5).); and 
a manipulator (robot 14, fig. 1) disposed within the housing (robot enclosure 12, fig. 1) and configured to: 
pick up ([0020]: the conveyor 18 moves the tool container 20 such that the first tool 30 is positioned in the pick-up location. When the tool is in the pick-up location, the robot 14 grasps the tool 30 with the gripper head 32) the at least one knife (tool 30, fig. 2) from the board (knife container 20, fig. 1; paragraph [0020]); 
orient the at least one knife (tool 30, fig. 2) in a first position ([0022] The robot 14, such as a Kuka 6-axis Agilus series robot, then moves the tool 30 to the three dimensional scanning area 36 and performs a three dimensional scan of the tool 30) adjacent the imaging device (3-D scanner 22, fig. 1A) such that 
the imaging device (3-D scanner 22, fig. 1A) scans the cutting edge of the at least one knife (tool 30, fig. 2); 
orient the at least one knife (tool 30, fig. 2) in a second position ([0024-0026]) such that the cutting edge of the knife (tool 30, fig. 2) contacts the sharpening wheel (grinding wheel 42a, fig. 5A); and 
replace ([0028]: The tool is then manipulated back to the holding container and deposited) the at least one knife (tool 30, fig. 2) on the board (knife container 20, fig. 1; paragraph [0020]).

In regards to claim 2, Robinson discloses
The self-service kiosk of claim 1, wherein the manipulator (robot 14, fig. 1) includes an end effector (gripper head 32, fig. 3) configured to grasp a handle (see fig. 3) of the at least one knife (tool 30, fig. 2).

    PNG
    media_image1.png
    415
    865
    media_image1.png
    Greyscale


In regards to claim 3, Robinson discloses
The self-service kiosk of claim 1, wherein the manipulator (robot 14, fig. 1) is a multi-axis robotic manipulator ([0022] The robot 14, such as a Kuka 6-axis Agilus series robot, then moves the tool 30 to the three dimensional scanning area 36 and performs a three dimensional scan of the tool 30 (Fine Scan Grind)).

In regards to claim 4, Robinson discloses
The self-service kiosk of claim 1, wherein the manipulator (robot 14, fig. 1) includes: 
a base (see annotated fig. 1) attached to the housing (robot enclosure 12, fig. 1); 
a pivot arm (see annotated fig. 1) movably attached to the base; 
a gripper arm (robot wrist 29, fig. 6) movably attached to the pivot arm; and 
an end effector (gripper head 32, fig. 3) attached to a free end of the gripper arm (robot wrist 29, fig. 6).

    PNG
    media_image2.png
    616
    959
    media_image2.png
    Greyscale




In regards to claim 7, Robinson discloses
The self-service kiosk of claim 1, further including a sharpening wheel carriage (grinding machine 16b, fig. 1, 9A) configured to move ([0030]: Once the dressing stones have moved forward and then back to their initial position, the grinding stones move inward back to their original position, slightly adjusted for the change in diameter from the dressing. This feature ensures that the grind angle is consistent even after dressing) the sharpening wheel (grinding wheel 42a, fig. 5A) in a direction generally parallel to a major axis (see annotated fig. 9a) of the knife (tool 30, fig. 2).

    PNG
    media_image3.png
    446
    785
    media_image3.png
    Greyscale


In regards to claim 8, Robinson discloses
The self-service kiosk of claim 1, further including a polishing wheel (grinding wheel 42b, fig. 5A) configured to polish the cutting edge ([0024-0026]).
Examiner’s Note: Robinson discloses a hollow grinding machine 16a, and a honing grinding machine 16b, wherein the grinding machine 16a is employed if the width of the tool exceeds a certain thickness T, then the tool is moved to honing grinding machine 16b. As such, Robinson anticipates the necessity for different degrees of grinding. To someone of ordinary skill in the art, a polishing process is understood to fundamentally still be a grinding process. 



In regards to claim 9, Robinson discloses
The self-service kiosk of claim 8, wherein the manipulator (robot 14, fig. 1) is further configured to orient the knife (tool 30, fig. 2) in a third position ([0024-0026]) such that the cutting edge of the knife (tool 30, fig. 2) contacts the polishing wheel (grinding wheel 42b, fig. 5A); and move the polishing wheel (grinding wheel 42b, fig. 5A)  in a direction generally parallel to a major axis (see annotated fig. 9a of claim 7) of the knife (tool 30, fig. 2).
Examiner’s Note: Robinson discloses a hollow grinding machine 16a, and a honing grinding machine 16b, wherein the grinding machine 16a is employed if the width of the tool exceeds a certain thickness T, then the tool is moved to honing grinding machine 16b. The process of orienting the workpiece into a position to contact the grinding wheels of the hollow grinding machine and the honing grinding machine would each be unique. As such, Robinson is considered to anticipate a plurality of positions for different grinding processes. 

In regards to claim 14, Robinson discloses
The self-service kiosk of claim 1, further including at least one demo knife (tool 30, fig. 2).
Examiner’s Note: To a person of ordinary skill in the art, the descriptor “demo” would be understood as for “demonstration purposes.” However, the workpiece is a knife, and any knife could be used for the purpose of demonstration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US PG Pub No. 20180236623) in view of Anderson (US PG Pub No. 20120156964). 

In regards to claim 5, Robinson discloses
The self-service kiosk of claim 1, the imaging device (3-D scanner 22, fig. 1A) parallel to a major axis of the knife (tool 30, fig. 2).
Robinson fails to disclose “further including a camera carriage configured to move” the imaging device. However, Anderson teaches in paragraph [0081]: “Embodiments of the system 10 include an interface plate 416... A backside of the carriage 412 is coupled to the interface plate 416…such that as the carriage 412 transitions in the second direction Y the third-direction drive assembly 500 also transitions in the second direction Y... A sensor 535 may be provided on the interface plate 416, the sensor 535 being configured to indicate the position of the gripper assembly 600 in the three-dimensional space within the system 10 upon start-up of the system 10.” 
	Robinson also shows rails upon which the image sensors (34) are mounted.

    PNG
    media_image4.png
    414
    695
    media_image4.png
    Greyscale

Robinson and Anderson are considered to be analogous to the claimed invention because they are in the same field of automated instrument sharpening systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson to incorporate the teachings of Anderson and provide Robinson with a camera carriage as a means for moving the image sensors in the Y directions, in order to expand the range of scanning and provide further image and location feedback of the knife back to the processor.

In regards to claim 6, Robinson as modified discloses
The self-service kiosk of claim 5, wherein the imaging device (3-D scanner 22, fig. 1A) is configured to: 
detect a profile and a shape of the cutting edge ([0020]: This move captures points P along both the bottom edge 31 and the top edge 37 of the tool (the number of points equal to the number of proximity sensors in the array). This initial shape determination of the tool (Rough Scan Shape) is then used to determine the position and orientation needed to bring the tool into the center of the focal area 36 of the three dimensional scanning system (see FIG. 3).); and 
store the detected profile and the detected shape in a memory ([0023] Using the data from this scan, concerning the shape of the knife edges, the control system 38 (FIG. 1) first determines whether hollow grinding is needed…[0027]: Since the PID control loop (FIG. 8) and force/torque data acquisition are happening on the real-time controller, the grind path calculated from the scanner data can be constantly adjusted as the points are sent to the robot controller RC).
Examiner’s Note: Although Robinson doesn’t explicitly recite “a memory”, it does employ a PID loop, which requires data points to be acquired, and input into the loop. As such, one of ordinary skill in the art would anticipate a processor including a PID loop would require data points to be input and stored for calculative purposes. 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US PG Pub No. 20180236623) in view of Chan et al. (US PG Pub No. 20180028898)
In regards to claim 10, Robinson discloses
The self-service kiosk of claim 1, further including: an opening (see annotated fig. 1)

    PNG
    media_image5.png
    616
    845
    media_image5.png
    Greyscale

 in the housing (robot enclosure 12, fig. 1), the opening (see annotated fig. 1) being configured to permit placement of the at least one knife (tool 30, fig. 2) on the board (knife container 20, fig. 1; paragraph [0020]); 
Robinson fails to disclose “a door configured to selectively open or close the opening”. However, Chan teaches in paragraph [0038]: “The front 86 of the automated apparatus 52 may include an opening 78 to permit the user to place the ice skate 12 into the skate holder 60. The opening 78 is covered by a shield 80 adapted to block flying dust and debris formed during operation of the grinding device 64 from hitting the user, or to prevent the user from reaching into the automated apparatus 52 through the opening 78 with his or her fingers, hands, or arms during certain sequences in the operation of the automated apparatus 52, thereby helping to prevent injury to the user.” 
Robinson and Chan are considered to be analogous to the claimed invention because they are in the same field of apparatuses for used for grinding the edge of a workpiece while using measuring devices to determine the shape of the edge of the workpiece. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson to incorporate the teachings of Chan and provide Robinson with a door or shield on an opening of its housing in order to block flying debris formed during operation or prevent the user from reaching into the apparatus during operation, protecting the user from injury (Chan paragraph [0038]).

In regards to claim 11, Robinson as modified discloses
The self-service kiosk of claim 10, further including the door (shield 80 of Chan).
Robinson fails to disclose “a sensor to detect at least one of an open position and a closed position within” the housing. However, Chan teaches in paragraph [0038]: “To increase safety, the automated apparatus 52 has sensors in communication with the processor 56 and configured to ensure that certain sequences of operation of the automated apparatus 52, such as for example the grinding device 64 performing a grinding action, will not start, or if started, will stop, when the sensors detect that the shield 80 is not in a closed position.” 
Robinson and Chan are considered to be analogous to the claimed invention because they are in the same field of apparatuses for used for grinding the edge of a workpiece while using measuring devices to determine the shape of the edge of the workpiece. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson to incorporate the teachings of Chan and provide Robinson with a sensor that prevents operation while the door is open, keeping the user from reaching into the apparatus during operation, protecting the user from injury (Chan paragraph [0038]).

In regards to claim 12, Robinson discloses
The self-service kiosk of claim 1, the housing (robot enclosure 12, fig. 1).
Robinson fails to disclose “further including a cleaning device configured to remove debris within”. 
However, Chan teaches in paragraph [0062]: “To assist with containing the dust and debris, the automated apparatus 52 may be provided with a vacuum device 156, as shown by way of example in FIG. 11, configured to capture and contain the dust and debris. The vacuum device 156 may also be in communication with, and controlled by the processor 56.” 
Robinson and Chan are considered to be analogous to the claimed invention because they are in the same field of apparatuses for used for grinding the edge of a workpiece while using measuring devices to determine the shape of the edge of the workpiece. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson to incorporate the teachings of Chan and provide Robinson with a vacuum in order to remove debris and dust, further protecting the user from inhaling harmful particles, as well as assisting in cleanup by integrating it into an automated process, helping the maintenance of the device.

In regards to claim 13, Robinson discloses
The self-service kiosk of claim 1, further including: 
a display configured to display a graphical user interface to a user and receive at least one input from the user; and 
sharpening of the at least one knife (tool 30, fig. 2).
Robinson fails to disclose “a payment interface configured to receive payment from the user for” the sharpening of a knife. However, Chan teaches in paragraph [0065]: “The automated apparatus 52, as shown in FIG. 4, includes a payment device 162 in communication with the processor 56 and configured to receive user account identification information, or payment, from the user. The processor 56 may correlate the user account identification information to a user account maintained locally, for example in memory 102, or remotely in the cloud 96, or in a cloud accessible server 102.” 
Robinson and Chan are considered to be analogous to the claimed invention because they are in the same field of apparatuses for used for grinding the edge of a workpiece while using measuring devices to determine the shape of the edge of the workpiece. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson to incorporate the teachings of Chan and provide Robinson with a payment device to receive payment, allowing the owner of the sharpening station to receive appropriate funds for the use of station to address operation and maintenance costs.

Claims 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US PG Pub No. 20180236623) in view of Volkmann et al. (US Patent No. 10854035, priority filing date: 03/07/2018)
In regards to claim 15, Robinson discloses
A method of sharpening at least one knife (tool 30, fig. 2), the method comprising: 
receiving at least one knife (tool 30, fig. 2) on a board (knife container 20, fig. 1; paragraph [0020]) associated with a self-service knife sharpening kiosk (automated sharpening system 10, fig. 1); 
detecting the at least one knife (tool 30, fig. 2) on the board (knife container 20, fig. 1; paragraph [0020]); 
picking up (paragraph [0020], see claim 1) the at least one knife (tool 30, fig. 2), using a manipulator (robot 14, fig. 1); 
orienting, using the manipulator (robot 14, fig. 1), the at least one knife (tool 30, fig. 2) in a first position (paragraph [0022], see claim 1); 
scanning a cutting edge ([0022] see claim 1) of the at least one knife (tool 30, fig. 2) using a second camera (3-D scanner 22, fig. 1A) when the at least one 
knife (tool 30, fig. 2) is oriented in the first position; 
orienting, using the manipulator (robot 14, fig. 1), the at least one knife (tool 30, fig. 2) in a second position ([0024-0026], see claim 1) in contact with a 
sharpening wheel (grinding wheel 42a, fig. 5A); 
traversing ([0024-0026], see claim 1) the sharpening wheel (grinding wheel 42a, fig. 5A) relative to the cutting edge while maintaining contact between 
the sharpening wheel (grinding wheel 42a, fig. 5A) and the knife (tool 30, fig. 2); and 
replacing ([0028], see claim 1) the knife (tool 30, fig. 2) on the board (knife container 20, fig. 1; paragraph [0020]) using the manipulator (robot 14, fig. 1).
Robinson  fails to disclose the knife is detected “using a first camera”. However, Volkmann teaches “Packaging system 40 may also include one or more sensors 152 and 154... Sensor 152 may be configured to detect whether item 32 is present in recess 142 of base packaging consumable 42 when recess 142 is positioned adjacent delivery end 102 of chute 101…Sensor 154 may be configured to detect whether package 34 is present adjacent cutter assembly 108. Sensors 152 and 154 may include LED break beam sensors, single pixel time of flight sensors, position sensors, range finders, cameras, etc.” Further, Robinson includes an array of proximity sensors (26) in addition to the already mentioned scanner (22), and thus has the capacity for multiple detecting devices. Robinson and Volkmann are considered to be analogous to the claimed invention because they are in the same field of providing self-service processes at automated stations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson to incorporate the teachings of Volkmann and provide a camera as a manner of sensing whether or not a knife was in position ready for processing, to ensure smooth operation and further prevent the machine from attempting to grinding a tool when one is not present, potentially causing damage to the machine, or creating an error within the machine processor.

In regards to claim 16, Robinson discloses
The method of claim 15, further including: 
orienting, using the manipulator (robot 14, fig. 1), the at least one knife (tool 30, fig. 2) in a third position ([0024-0026]) in contact with a polishing wheel (grinding wheel 42b, fig. 5A); and 
polishing the cutting edge by traversing ([0024-0026], see claim 1) the polishing wheel (grinding wheel 42b, fig. 5A) relative to the cutting edge while maintaining contact between the polishing wheel (grinding wheel 42b, fig. 5A) and the cutting edge.
Examiner’s Note: Robinson discloses a hollow grinding machine 16a, and a honing grinding machine 16b, wherein the grinding machine 16a is employed if the width of the tool exceeds a certain thickness T, then the tool is moved to honing grinding machine 16b. The process of orienting the workpiece into a position to contact the grinding wheels of the hollow grinding machine and the honing grinding machine would each be unique. As such, Robinson is considered to anticipate a plurality of positions for different grinding processes. 

In regards to claim 20, Robinson discloses
The method of claim 15, wherein the at least one knife (tool 30, fig. 2) includes a plurality of knives selected for sharpening ([0028]: The conveyor then indexes the tools forward so that the next tool is in the pick-up location. The robot then picks up the next tool and repeats the entire process of scanning and grinding), the method further including displaying on the user interface, a button ([0031]: The system is controlled by controller 38 via a touch screen user interface 41 (FIG. 1) that allows the operators to manually move the conveyor and the robot as well as toggle other actuators on the system) configured to remove a knife (tool 30, fig. 2) from the plurality of knives selected for the sharpening ([0029]: Once a container of tools is completed it will be moved out of the robot workspace where the operator may retrieve it).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US PG Pub No. 20180236623) in view of Volkmann et al. (US Patent No. 10854035), and in further view of Chan et al. (US PG Pub No. 20180028898)

In regards to claim 18, Robinson discloses
The method of claim 15, further including: 
an opening (see annotated fig. 1 of claim 10) of the housing (robot enclosure 12, fig. 1), the opening being configured to allow a user to place a knife (tool 30, fig. 2) on the board (knife container 20, fig. 1; paragraph [0020]); 
after detecting the at least one knife (tool 30, fig. 2) on the board (knife container 20, fig. 1; paragraph [0020]) using the first camera; 
picking up the at least one knife (tool 30, fig. 2), using the manipulator (robot 14, fig. 1); and 
after replacing the knife (tool 30, fig. 2) on the board (knife container 20, fig. 1; paragraph [0020]).
Robinson fails to disclose “opening a door covering” an opening, “closing the door” after detecting the knife, “after closing the door” using the manipulator, and “opening the door” after the process is complete . However, Chan teaches in paragraph [0038]: “The front 86 of the automated apparatus 52 may include an opening 78 to permit the user to place the ice skate 12 into the skate holder 60. The opening 78 is covered by a shield 80 adapted to block flying dust and debris formed during operation of the grinding device 64 from hitting the user, or to prevent the user from reaching into the automated apparatus 52 through the opening 78 with his or her fingers, hands, or arms during certain sequences in the operation of the automated apparatus 52, thereby helping to prevent injury to the user…To increase safety, the automated apparatus 52 has sensors in communication with the processor 56 and configured to ensure that certain sequences of operation of the automated apparatus 52, such as for example the grinding device 64 performing a grinding action, will not start, or if started, will stop, when the sensors detect that the shield 80 is not in a closed position.” 
Robinson and Chan are considered to be analogous to the claimed invention because they are in the same field of apparatuses for used for grinding the edge of a workpiece while using measuring devices to determine the shape of the edge of the workpiece. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson to incorporate the teachings of Chan and provide Robinson with a door or shield on an opening of its housing in order to block flying debris formed during operation or prevent the user from reaching into the apparatus during operation, protecting the user from injury (Chan paragraph [0038]).


In regards to claim 19, Robinson discloses
The method of claim 15, further including: 
determining a number ([0028]: The conveyor then indexes the tools forward so that the next tool is in the pick-up location. The robot then picks up the next tool and repeats the entire process of scanning and grinding.) of knives on the board (knife container 20, fig. 1; paragraph [0020]); 
displaying, using a display associated with the housing (robot enclosure 12, fig. 1), an image of each knife (tool 30, fig. 2) on the board (knife container 20, fig. 1; paragraph [0020]), each knife (tool 30, fig. 2).
Robinson fails to disclose “determining a total price based on the number” of knives, and “and the price associated with” each knife. However, Chan teaches in paragraph [0065]: “The automated apparatus 52, as shown in FIG. 4, includes a payment device 162 in communication with the processor 56 and configured to receive user account identification information, or payment, from the user. The processor 56 may correlate the user account identification information to a user account maintained locally, for example in memory 102, or remotely in the cloud 96, or in a cloud accessible server 102...The processor 56 may then credit the user account, or require a payment from the user before proceeding with a particular user selected option.” 
Robinson and Chan are considered to be analogous to the claimed invention because they are in the same field of apparatuses for used for grinding the edge of a workpiece while using measuring devices to determine the shape of the edge of the workpiece. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson to incorporate the teachings of Chan and provide Robinson with a payment device to receive payment, and accommodate a price determined by the process desired by the user, whether a specific grinding process or a number of grinds to be completed, allowing the owner of the sharpening station to receive appropriate funds for the use of station to address operation and maintenance costs, as well as efficient processing of the user’s desires.


Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In regards to claim 17, Robinson in view of Chan discloses
The method of claim 15, wherein [[the]]a cleaning device is a vacuum cleaner (vacuum device 156 of Chan), the method further including: 
the vacuum cleaner using the manipulator (robot 14, fig. 1); moving, using the manipulator (robot 14, fig. 1), at least a portion of the housing (robot enclosure 12, fig. 1); and 
suctioning the debris from the housing (robot enclosure 12, fig. 1) into the vacuum cleaner (vacuum device 156 of Chan).
Robinson and Chan fail to recite “grasping a vacuum cleaner duct associated with” the manipulator, wherein “the vacuum cleaner duct over” at least a portion of the housing, and suctioning debris via “the vacuum cleaner duct.” Most knife sharpening kiosks and similar stations for sharpening workpieces typically show them as localized vents that are stationary. Integrating the vacuum duct into the cleaning process as a manipulatable piece that further is operated by the manipulator, giving it multiple functions, would not be an obvious modification within the art of knife sharpening kiosks. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Smarsh et al. (US PG Pub No. 20090117827) teaches a computer controlled grinding machine having the capability to write its own computer programs for controlling the grinding machine to perform individual tasks, including both grinding and dressing to several millionths of an inch.
	Droese (US PG Pub No. 20080188164) teaches a method for grinding a cutting tool, especially a knife. The aim of the invention is to provide a method which allows configuration of individual leaf or blade geometries at comparatively low costs.
	Vogel et al. (US Patent No. 9902039) teaches systems and methods for conditioning blades. A method may include, for example, obtaining a cutting device, measuring various characteristics of the cutting edge of the cutting device, creating a current edge profile based on the characteristics, creating a modified edge profile, and/or conditioning the blade. Conditioning may include grinding, buffing and/or polishing.
	Graves et al. (US PG Pub No. 20190210177) teaches an automated hand tool sharpening and cleaning system for sharpening the two opposed cutting edges of domestic, industrial, sport, or hobby hand tool like a knife blade.
	Gross (US Patent No. 6663465) teaches a grinding machine for sharpening (honing) blades of knives, scissors, hand tools or the like, with a magazine, a feed station or similar, and with a honing station for the blades, which has two contra-rotating grinding wheels.
	Freeman (US Patent No. 8979446) teaches a self-service, fully-automatic kiosk for duplicating keys including a kiosk housing having a customer interface for receiving payment from a customer for the purchase of at least one duplicate of the customer's key.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723